Citation Nr: 1827107	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal an October 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO), Pension Management Center in St. Paul, Minnesota, which denied the Veteran's claim for nonservice-connected pension benefits on the basis that he did not have qualifying wartime service.  

FINDING OF FACT

The Veteran did not have active service during a recognized period of war.


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 101(2), 1521(a), (j), 5107(a) (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks non-service connected VA pension benefits.  Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C. § 1521(j) because of a disability, or to survivors of such veterans.  38 U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a). 

The Veteran does not meet the basic eligibility requirements for receipt of nonservice-connected pension, due to the absence of having had service during a recognized period of war.  The Veteran's DD 214 reflects service from December 30, 1975 to December 15, 1978.  Pursuant to regulation, the Vietnam era is recognized as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period begins on August 5, 1964, and ends on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2.  Pursuant to regulation, the Persian Gulf War era began on August 2, 1990.

Thus, the Veteran's DD 214 reflects that he had no service during a designated period of war.  The Veteran has not stated, or provided additional evidence, that he served during a period of war.  Consequently, the prerequisite of service during a recognized period of war is not met. 

The Board notes the Veteran's contention, found on his VA Form 9, Appeal to the Board dated in January 2015, that he was denied pension benefits because he made too much money.  Regardless of the Veteran's income, the claim must be denied because he did not serve in the active military, naval or air service for 90 days or more during a period of war.

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, for the above reasons, the claim for basic eligibility to receive nonservice-connected pension is being denied as the Veteran does not have qualifying service.  Where, as here, the law and not the evidence is dispositive, the claim must be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







ORDER

Entitlement to basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


